            Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA



THE UNITED STATES OF AMERICA,ex rel
SCOTT KRELLER,and SCOTT KRELLER,                        FILED UNDER SEAL
individually

                              Plaintiffs,               Case No: l:17-cv-01342(KBJ)

       V.



LEONIE INDUSTRIES,LLC,
d^/a LEONIE,cEb/a THE LEONIE GROUP

                               Defendant.




                  FIRST AMENDED COMPLAINT AND JURY DEMAND



                                       INTRODUCTION

       1.      Plaintiffs, The United States of America, by and through Qui Tam Relator Scott

Kreller ("Relator" or"Mr. Kreller") and on his own behalf, allege that Defendant Leonie

Industries, LLC,d/b/a Leonie (Arlington Co.), d/b/a The Leonie Group ("Leonie"),through its

employees, agents, and/or representatives, acting on behalfofLeonie, defrauded The United

States of America by billing the United States of America millions of dollars for services that

were never rendered by Leonie in violation ofthe False Claims Act, 31 U.S.C. §3729, et seq.

Plaintiff Scott Kreller also brings a claim of retaliation against Leonie on his own behalf, in

violation of 31 U.S.C. 3730(h)(1).

       2.       Venue is proper pursuant to 28 U.S.C. §1391(b),(c) and 31 U.S.C. §3732(a), as

Leonie regularly conducts business within this District; Leonie contracted with the United States

government agencies in the District of Columbia to provide services to the United States
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 2 of 8
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 3 of 8
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 4 of 8
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 5 of 8
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 6 of 8
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 7 of 8
Case 1:17-cv-01342-KBJ Document 16 Filed 02/11/20 Page 8 of 8
